Citation Nr: 1436933	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for residuals of a contusion of the right hand.

2.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).  In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

As noted in the Board's February 2014 Remand, the Veteran has raised the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to special monthly compensation based upon being housebound.  These matters have not been adjudicated by the RO, and are therefore referred to the RO for appropriate action.   38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right hand disability is manifested by limitation of motion of the right long, ring, and little finger, as well as mild incomplete paralysis of the right ulnar nerve with decreased sensation in right digits three to five.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the orthopedic residuals of service-connected right hand disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104(a) (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5228, 5229, 5230 (2013).

2.  The criteria for a separate 10 percent disability rating for right hand ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104(a) (West 2002); 38 C.F.R. §§ 4.124, Diagnostic Code 8516 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in August 2008 and June 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, service personnel records, VA medical treatment records, identified private treatment records, and Social Security Administration (SSA) disability records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was most recently provided with a VA examination to assess the severity of his right hand disability in May 2014.  Review of the examination report provided reflects that it is adequate to determine the severity of the Veteran's right hand disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 


In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the Veteran.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The VLJ also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); similarly, the Veteran has not identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim; through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence relevant to the issue on appeal, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating for his service-connected right hand disability.  The Veteran's right hand disability is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010.  The hyphenated code is intended to show that the Veteran's right hand disability is rated analogously to traumatic arthritis.  See 38 C.F.R. § 4.20 (2013) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2013) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Diagnostic Code 5003 states that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Diagnostic Code 5003 further provides that, when the limitation of motion of the joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints involved.

Limitation of motion of the individual fingers is rated under Diagnostic Codes 5228, 5229, and 5230.  Diagnostic Code 5228, for limitation of motion of the thumb, provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).  Under Diagnostic Code 5229, for limitation of motion of the index or long finger, a maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).  Diagnostic Code 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Cod 5230 (2013).

In September 2008, the Veteran underwent a VA hand examination.  The examiner reported that the Veteran was right hand dominant with complaints of numbness in the fourth digit and intermittent pain in the fifth digit.  He also noted pain over the knuckle of the fourth digit with extension as well as locking.  Fine dexterity was preserved.  The Veteran stated that he was gainfully employed in an administrative job which he may have been able to hold down with his hand condition.  Physical examination showed loss of sensation in the entire fourth digit and in the medial aspect of the fifth digit on the right hand.  The Veteran was unable to extend the metacarpophalangeal joint completely.  Maximum extension was to 5 degrees (normal is 0 degrees), and there was flexion to 90 degrees.  He was able to oppose the distal phalanx to the midpalmar crease.  Handgrip strength was diminished to 4/5 and there was pain on pressure of the fourth metacarpal bone.  The diagnosis was contusion of the hand with residuals.  There was also digital neuropathy as a result of the injury, including loss of sensation in the fourth digit and partial loss of sensation in the fifth digit.

In a May 2009 statement, the Veteran reported that his right hand symptoms included loss of feeling and sensation, loss of grip, and pain in the right three fingers.  He noted that this caused him to drop and lose objects.

A June 2012 VA treatment record notes that the Veteran had full range of motion and the ability to open and close his right hand without any apparent problem.

In July 2012, the Veteran underwent another VA hand examination.  The Veteran complained of chronic constant pain involving the third to fifth digits (the metacarpalphalangeal joint region and the metacarpals).  The Veteran noted that his pain was worse with repetitive use and that he had mild relief with medication and rest.  He also reported intermittent swelling of the metacarpalphalangeal joints.  He reported that he was right hand dominant and stated that he had a history of flare-ups impacting the function of his hand.  Physical examination revealed limited motion of the long finger, the ring finger, and the little finger of the right hand with pain.  There was no gap between the thumb pad and the fingers and there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or the long finger.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and the fingers or the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, post-test.  Also, there was no limitation of extension for the index finger or the long finger post-test.  There was functional loss or functional impairment of the fingers or thumbs in the form of pain on movement of the long finger, the ring finger, and the little finger of the right hand; however, there was no additional limitation in range of motion of any fingers or thumbs following repetitive-use testing.  Handgrip strength was 5/5, bilaterally and there was no ankylosis of the thumb or fingers.  The examiner reported that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis as a result of the Veteran's hand condition.  X-rays of the hands were performed, and the examiner reported that there were no abnormal findings.  The diagnosis was right hand tendonitis.  The examiner stated that the Veteran's right hand condition impacted his ability to work, as it caused difficulty with lifting and prolonged gripping.  X-rays of the right hand revealed no acute osseous abnormality.

In an October 2012 statement, the Veteran stated that his right hand disability caused loss of feeling, loss of grip, and pain.  He also noted swelling of the hand and interference with writing and holding things in the right hand.  He stated that he took medication for pain, but that there was no treatment for the damage to his hand.  The Veteran also indicated that his right hand shakes.

In a November 2012 substantive appeal, the Veteran stated that he did not have full use of three fingers on his right hand.  He reported numbness, loss of sensation, and constant pain of the hand.  He indicated that the condition interfered with his daily life and work and that he was only able to use the hand minimally on a daily basis.  He indicated that he was always dropping and losing items and that his handwriting was illegible.

During his April 2013 hearing before the Board, the Veteran testified that he lacked sensation in the last three fingers on his right hand, that he had reduced grip strength, and that he dropped things such as keys and folders.  He noted that his muscles and nerves twitched and shook, and that his doctors told him that he had nerve damage and that there was no treatment for his disability.  He reported that he lost his most recent job due, in part, to his difficulty picking things up.  He stated that he is right hand dominant, and that his grip is weak and unstable.  He noted difficulty writing, loss of sensation, pain, and swelling.

In an August 2013 statement, the Veteran added that he no longer drives due to loss of use of his hand as well as unrelated dizzy spells.

In May 2014, the Veteran underwent another VA hand examination.  The Veteran complained of chronic pain which he described as progressing, aching, and constant.  He reported a severity of 8 out of a 1 to 10 scale.  The symptoms involved digits three to five on the right hand (the metacarpalphalangeal joint region and metacarpals).  The Veteran noted intermittent swelling of the metacarpalphalangeal joints.  He denied numbness, tingling, and weakness of the hand.  The Veteran reported flare-ups impacting the function of his hand, and noted that he self-treated by sitting down and taking medication.  There was limitation of motion or evidence of painful motion in the right long finger, ring finger, and little finger.  There was no gap between the thumb pad and the fingers; no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips; and no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion for any fingers; gap between the thumb pad and the fingers; gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips; or limitation of extension for the index finger or long finger.  The Veteran reported functional loss in the form of pain on movement of the right long finger, ring finger, and little finger, but there was no additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  The Veteran reported tenderness or pain to palpation for the joints or soft tissue of the right hand.  Muscle strength testing revealed hand grip strength of 5/5.  There was no ankylosis of the thumb or fingers.  The examiner stated that, due to the Veteran's hand condition, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays were performed which did not reveal any abnormal findings.  The examiner noted that the Veteran's hand condition impacted his ability to work, noting that the Veteran was not working and that he had pain with repetitive use and difficulty with prolonged grasping.  Tinels and Phalens tests were negative at the wrist and a Tinels test was negative at the elbow.  Sensation was decreased in the third, fourth, and fifth digits of the right hand.  Reflexes were reported as 2/2 in the right upper extremity.  The diagnosis was right hand tendonitis with ulnar neuropathy, incomplete paralysis, mild.  The examiner noted that the Veteran's ulnar neuropathy was sensory in nature.  The examiner also reported that there was no further change in range of motion with repetitions or flare-ups due to pain, fatigue, weakness, or incoordination.

After a thorough review of the evidence in the claims file, the Board concludes that an increased rating greater than 10 percent for the Veteran's right hand disability is not warranted.  The medical evidence of record consistently shows that there was no gap between the thumb pad and the fingers of the right hand.  Accordingly, an increased rating greater than 10 percent is not warranted under Diagnostic Code 5228 for limitation of motion of the thumb.  Additionally, the diagnostic codes for limitation of motion of the index or long finger and the little or ring finger do not provide for evaluations greater than 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5330. 

Although the medical evidence reflects that the Veteran reported pain on motion, such pain was accounted for by the examiner when determining the Veteran's range of motion.  Additionally, the May 2014 VA examiner reported that there was no change in range of motion with repetitions or flare-ups due to pain, fatigue, weakness, or incoordination.  There is no other evidence showing that the Veteran has more limitation of motion than that found on his VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's right hand disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the medical evidence consistently shows that there was no favorable or unfavorable ankylosis in any digits on the right hand, nor functional impairment comparable thereto, even with consideration of pain.  Further, the medical evidence shows unequivocally that there was not functional impairment of the right hand such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Accordingly, an increased rating is not for application pursuant to Diagnostic Codes 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5228.

As the Veteran reports loss of sensation and weakness in the right hand and the most recent VA examination reflects a diagnosis of right ulnar neuropathy, the Board has also considered whether a separate evaluation is warranted pursuant to the rating criteria for damage to the ulnar nerve.  Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516, a 10 percent evaluation is for application when there is mild incomplete paralysis of the ulnar nerve.  For the dominant hand, as in the Veteran's case, a 30 percent rating is for application when there is moderate incomplete paralysis; a 40 percent evaluation is warranted for severe incomplete paralysis; and a maximum 60 percent evaluation is warranted for complete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

As outlined above, in May 2009, October 2012, and November 2012, the Veteran complained of loss of feeling and sensation in his right hand.  The May 2014 VA examiner determined that the Veteran had ulnar neuropathy, classified as mild incomplete paralysis, sensory in nature.  As mild incomplete paralysis of the ulnar nerve warrants a 10 percent evaluation, a separate 10 percent evaluation is warranted for the Veteran's right hand ulnar neuropathy pursuant to the diagnostic criteria addressing the peripheral nerves.  The preponderance of the evidence is against a higher separate evaluation.  On VA examination in July 2012, his hand grip strength was 5/5.  No other neurological deficit attributable to ulnar neuropathy has been identified.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2013).  However, because ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's right hand disability is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate.  The criteria by which the Veteran's right hand disorder is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  The Veteran's right hand orthopedic disability was evaluated under 38 C.F.R. § 4.71a, for limitation of motion of the fingers, and under the criteria of 38 C.F.R. § 4.124a, for right hand neuropathy, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As demonstrated by the evidence of record, the Veteran's right hand disability is manifested by loss of range of motion, pain, and ulnar neuropathy, with loss of sensation in the fingers.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's right hand disability is not inadequate.  Ratings in excess of 10 percent are provided for certain manifestations of the right hand disability, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the assigned ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right hand disability, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's right hand disability has varied to such an extent that a rating greater or less than that assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for increased rating in excess of those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation greater than 10 percent for right hand orthopedic disability is denied.

A separate 10 percent evaluation for right hand ulnar neuropathy is granted, subject to the applicable law governing the payment of benefits.


REMAND

A claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In various statements, during his Board hearing, as well as during the Veteran's VA examinations addressing the severity of his right hand disability, the Veteran has reported that he is unemployed and that his right hand disability interferes with employability because he is unable to write legibly and drops things due to the disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the record.  However, the RO has not adequately notified the Veteran of the information and evidence necessary to substantiate that claim, or properly developed the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must notify the Veteran of what information or evidence is needed in order to substantiate the claim of entitlement to a TDIU, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).  Also provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to the VA.
 
2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must adjudicate the issue of whether entitlement to a TDIU is warranted, to include consideration of 38 C.F.R. § 4.16(b) (2013), as appropriate.  If any benefit sought on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address whether the claim for entitlement to TDIU must be submitted to the Chief Benefits Director or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also 38 C.F.R. § 4.16(b).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


